


Exhibit No. 10.5.5
2014 GRANT


PDC Energy, Inc.
Amended and Restated 2010 Long-Term Equity Compensation Plan


Executive Grant Agreement


January __, 2014
Executive Name
Address 1
Address 2




Dear ____________:
We are pleased to inform you that on January 16, 2014 (the “Grant Date”), the
Compensation Committee (the “Committee”) of PDC Energy, Inc. (the “Company”)
approved the following Restricted Stock and Stock Appreciation Rights (“SARs”)
grants to you pursuant to the Company’s Amended and Restated 2010 Long-Term
Equity Compensation Plan (the “Plan”). All grants are subject to and governed by
the Plan generally, and all capitalized terms not defined herein shall have the
meanings given to such terms in the Plan.
Notice of Restricted Stock Grant
Number of Shares of Restricted Stock Granted




__________ Shares




 
Vesting Schedule
Except as set forth below, your Restricted Stock shall vest in equal annual
installments over three (3) years beginning on the first anniversary of the
Grant Date, provided you remain in Continuous Service from the Grant Date to the
applicable Vesting Date, as set forth below:




Shares Vested
Vesting Date
 
 
 
 
 
 
 
 
For purposes of this Executive Grant Agreement, the term “Continuous Service”
shall mean your uninterrupted service to the Company or an Affiliate as an
Employee or Non-Employee Director. The Committee shall determine in its
discretion whether and when your Continuous Service has ended (including as a
result of any leave of absence); provided, however, that your Continuous Service
shall not be deemed to have ended in the event you retire or otherwise terminate
as an Employee but continue to perform services as a Non-Employee Director.









--------------------------------------------------------------------------------




Special Vesting Events
Termination of Continuous Service


 
In the event of the termination of your Continuous Service due to death or
Disability, as defined in the Plan, or due to a termination without Cause or
your voluntary resignation for Good Reason (as the terms “Cause” and “Good
Reason” are defined in your employment agreement, if any, or if none, in any
Company severance plan in which you are a participant), any non-vested shares of
Restricted Stock will vest as of your date of termination.
 
 
 
Change in Control
 
 
 
In the event of a “Change in Control” (as defined in the Plan) while you are in
the Continuous Service of the Company, any non-vested Restricted Stock will vest
in full.


Voting Rights


You will not have voting rights on non-vested Restricted Stock.


Dividends


You will be entitled to receive all regular cash dividends on non-vested shares
of Restricted Stock. However, all regular cash dividends accruing during the
period when the related shares of Restricted Stock are non-vested shall be
accumulated and paid on the date on which the related shares of Restricted Stock
become vested. In the event the shares of Restricted Stock to which the
dividends relate are forfeited, the related accumulated dividends will also be
forfeited.


Other Terms and Conditions
Are set forth in the accompanying Restricted Stock Grant Terms and Conditions,
the accompanying General Terms and Conditions, and the Plan.





Notice of Stock Appreciation Rights Grant


Shares of Common Stock Covered by SARs
__________ Shares
 
Exercise Price
$37.18 per Share, which is equal to the Fair Market Value per Share on the Grant
Date.
Vesting Schedule
Except as set forth below, your SARs shall vest in equal annual installments
over three (3) years beginning on the first anniversary of the Grant Date,
provided you remain in Continuous Service (as defined above) from the Grant Date
to the applicable Vesting Date, as set forth below:
SARs Vested
Vesting Date
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




Special Vesting Events
Termination of Continuous Service
 
 
In the event of the termination of your Continuous Service due to death or
Disability, as defined in the Plan, or due to a termination without Cause or
your voluntary resignation for Good Reason (as the terms “Cause” and “Good
Reason” are defined in your employment agreement, if any, or if none, in any
Company severance plan in which you are a participant), any non-vested SARs will
vest as of your date of termination.
 
 
Change in Control


 
 
 
In the event of a “Change in Control” (as defined in the Plan) while you are in
the Continuous Service of the Company, any non-vested SARs will vest in full.
Expiration Date
January 15, 2024, or in the event your Continuous Service to the Company or its
Affiliates terminates sooner, then at the date the SARs expire or cease to be
exercisable as provided in Sections SR6 of the accompanying Stock Appreciation
Rights Terms and Conditions.
Payment Amount Upon Exercise
Upon exercise of your SARs, you shall be entitled to receive an amount equal to
the product of (x) the excess of (A) the Fair Market Value per Share on the date
of exercise over (B) the Exercise Price stated above, multiplied by (y) the
number of SARs exercised (the “Appreciation Amount”). The Appreciation Amount
shall be paid in accordance with Section SR4 of the accompanying Stock
Appreciation Rights Terms and Conditions.
Other Terms and Conditions
Are set forth in the accompanying Stock Appreciation Rights Grant Terms and
Conditions, the accompanying General Terms and Conditions, and the Plan.
 
 
 



By executing this letter below, you acknowledge and agree that (i) a copy of the
Plan has previously been delivered or made available to you, (ii) with respect
to your Restricted Stock grant, you have read the Notice of Restricted Stock
Grant, the accompanying Restricted Stock Terms and Conditions, the accompanying
General Terms and Conditions, and the Plan, and agree to bound by the terms and
conditions of all of the foregoing with respect to such grant, and (iii) with
respect to your Stock Appreciation Rights grant, you have read the Notice of
Stock Appreciation Rights Grant, the accompanying Stock Appreciation Rights
Terms and Conditions, the accompanying General Terms and Conditions, and the
Plan, and agree to be bound by the terms and conditions of all of the foregoing
with respect to such grant.


IN WITNESS WHEREOF, the parties have executed this Executive Grant Agreement
effective as of the day and year first above written.




PDC ENERGY, INC.                GRANTEE


_____________________________            _____________________________
Name, Title            Date            Signature            Date




